Title: From George Washington to Samuel Huntington, 15 December 1780
From: Washington, George
To: Huntington, Samuel


                        
                            Sir
                            Head Quarters New Windsor Decr 15th 1780
                        
                        I have been honored with your Excellencys favor of the 6th and two of the 9th Inst. The manner in which
                            Congress have been pleased to express their approbation of the Conduct of Major Tallmadge, and the Officers and Soldiers
                            under his command, cannot but be very flattering to them, and will I am certain have a happy effect in encouraging the
                            spirit of enterprize in the Army.
                        A Paragraph in the enclosed New York Paper confirms that part of the Letter of the 17th of October from
                            Europe, which Your Excellency has been pleased to transmit to me, which mentions the intention of the British
                            Administration to send further reinforcements to America. This is a matter which cannot, in my opinion, be too soon
                            communicated to the several States, with a pressing sollicitation to take measures that will effectually fill up their
                            Regiments in the course of the winter. From what I can learn, some are putting the matter upon the very precarious footing
                            of voluntary inlistments—and others substituting fines where the men demanded are not produced in the several districts. I
                            am very much mistaken if by the first mode, any considerable number of Men are to be raised at this time of day—and, from
                            the latitude given in the last, money will, in many instances, be paid to excuse personal service—The last hope of the
                            Enemy is built upon our inability to raise a new Army, and they are probably preparing to push us in our enfeebled
                            state—The means of reestablishing ourselves, with proper and spiritual exertions, are within our reach; and should they in
                            the spring instead of only the remnants of our veteran Regiments meet Battalions filled with Men whose services are
                            permanent, they must either give up their object; of choice, or with the assistance of our Allies, we shall be in a
                            condition to force them to it.
                        The accession of Holland and Portugal to the Northern League of Neutrality will be undoubtedly very
                            embarrassing to Great Britain—But this, I think, may be relied upon, that the more she is insulted and oppressed by the
                            European Powers, the more she will endeavor to revenge herself upon us—She can make no impression upon them, and she will
                            therefore bend her whole force against us, in hopes of possessing herself of such an extent of territory in America, as
                            will enable her to insist upon terms, should a negociation take place, which may be highly derogatory to the honor and
                            interests of these States.
                        I will take the liberty of mentioning the necessity of altering the Route of the Post, from Philadelphia to
                            the Eastward, more especially, that part of the way from the North River to Hartford. Two Mails have lately been taken on
                            the lower road in Connecticut, and as the Post must always be at stated places at certain times, the Mail may be taken off
                            weekly, by landing a small party from Long Island. I am the more anxious to have the change made, as I have scarcely any
                            other mode of forwarding my Dispatches: for such is the situation of the Quarter Master General, that he can seldom
                            furnish the Expresses with Means of travelling. The Route I would propose, is, from Philadelphia to Morris
                            Town—Ringwood—New Windsor—Fish-Kill—Litchfield—Hartford &c.—This may perhaps occasion another rider to go to the
                            sea port Towns in Connecticut, but this will be better than risquing the most important public Dispatches upon that Route.
                            I have the honor to be With the most perfect respect, Your Excellencys Most Obedient Hble Servant
                        
                            Go: Washington
                        
                    